DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “SFP” must be explained.  
Appropriate correction is required.

Claim Objections
Claim 10 objected to because of the following informalities:  “SFP” need a definition.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 10-13, 15, 18, 20  are rejected under 35 U.S.C. 102(a1) as being anticipated by Phillips et al. (US 2011/0294334).
Regarding claim 1, Phillips et al. disclose a strap connector, comprising:
an insulating body (20) comprising a tongue plate (36);

a strap unlocking device installed on the insulating body, the strap unlocking device comprising a locking piece (42) for locking with a mating connector and a pull strap (46) connected to the locking piece; wherein 
the strap connector further comprises a guide rail piece (48) which is arranged separately from the locking piece and installed on the insulating body; and wherein
a part (92) of the pull strap is located between the guide rail piece and the insulating body.

Regarding claim 2, Phillips et al. disclose the insulating body comprises a top wall, the top wall is provided with a first pair of raised portions (E1) and a pair of first slots (E2) located under the first pair of raised portions, the guide rail piece is provided with a first horizontal extension (E3) inserted in the first slots, and the first pair of raised portions restrict a movement of the guide rail piece along a vertical direction (y-axis).


[AltContent: textbox (E8)][AltContent: arrow][AltContent: textbox (E7)][AltContent: arrow][AltContent: textbox (E6)][AltContent: arrow][AltContent: textbox (E3)][AltContent: arrow][AltContent: textbox (E2)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (E4)][AltContent: arrow][AltContent: arrow][AltContent: textbox (y)][AltContent: textbox (x)][AltContent: arrow][AltContent: arrow][AltContent: arrow]                      
    PNG
    media_image1.png
    251
    469
    media_image1.png
    Greyscale
                                         
    PNG
    media_image2.png
    178
    393
    media_image2.png
    Greyscale

[AltContent: textbox (E5)][AltContent: textbox (E1)][AltContent: textbox (z)]

Regarding claim 3, Phillips et al. disclose the top wall is provided with a second pair of raised portions (E4) which are located between the locking piece and the first pair of raised portions along a mating direction perpendicular to the vertical direction.

 Regarding claim 5, Phillips et al. disclose the top wall is provided with a pair of second slots (E5) located under the second pair of raised portions, the guide rail piece is provided with a pair of second horizontal extension portions (E6) inserted into the second slots along a rear-to-front direction, and the second pair of raised portions restrict the movement of the guide rail piece along the vertical direction.

Regarding claim 8, Phillips et al. disclose the top wall is provided with a supporting surface and a strap groove (E7) recessed downwardly from the supporting surface, the guide rail 

Regarding claim 10, Phillips et al. disclose the strap connector is an SFP cable connector.

	Regarding claims 11-13, 15, 18, 20 are also rejected for the same rationale as the rejected claims 1-3, 5, 8 and 10.

Allowable Subject Matter
Claims 4, 6-7, 9, 14, 16-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833